Citation Nr: 1402079	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for scars residual to gunshot wound of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied the Veteran's claims for a rating in excess of 30 percent for residuals of gunshot wound of right shoulder, and for a rating in excess of 10 percent for scar residual to gunshot wound of the right shoulder.  
 
The Veteran filed a notice of disagreement (NOD) in July 2009 for the issue of the residuals of gunshot wound of the right shoulder, and filed a separate NOD in August 2009 for the issue of the scar residual to gunshot wound of the right shoulder.  The RO issued a statement of the case (SOC) in December 2009 for the former, and an SOC in March 2010 for the latter.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010 only with regard to the issue of the scar residual to gunshot wound of the right shoulder.  Because the Veteran did not file a VA Form 9 for the issue of the residuals of gunshot wound of the right shoulder, that issue is not before the Board.

Following additional development, a supplemental SOC (SSOC) addressing the issue of the evaluation of scar residual to gunshot wound of the right shoulder, in excess of 10 percent, was completed in May 2010.

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they contain evidence relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.  

2.  The Veteran has two scars on his right shoulder, one resulting from a gunshot wound, and the second resulting from the surgery following the gunshot wound; neither scar is shown to be of the type or size to warrant a higher rating.

3.  The schedular criteria are adequate to rate the scars at all points pertinent to the claim for increase, and a question of the Veteran's unemployability due to the scars has not been raised.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for scars residual to gunshot wound of the right shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected scar residual to gunshot wound of the right shoulder, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claim for higher rating after issuance of this letter.  Hence, the April 2009 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The Board also points out that the March 2010 SOC set forth applicable criteria for rating scars (the timing and form of which suffices, in part, for Dingess/Hartman). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment and outpatient records, to include May and October 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and another individual on behalf of the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through the notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After a careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Historically, by rating decision of April 2008, the RO granted service connection for scar residual to gunshot wound of the right shoulder, and assigned an initial 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective November 20, 2006.  In March 2009, the Veteran filed a claim for an increased rating from which this appeal ensues.

At the outset, the Board notes that the criteria for evaluation of scars were amended effective October 23, 2008.  Because the Veteran made a new claim for an increase in March 2009, the new criteria apply.  The amendments changed some of the criteria under the applicable diagnostic codes, such as 7804.  Under the former criteria, superficial unstable scars warranted a 10 percent rating under DC 7803; a 10 percent rating was warranted for superficial painful scars under DC 7804.  38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 (prior to October 23, 2008).  The new criteria combine the criteria of the two former rating codes into the new DC 7804 as follows. 

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's right shoulder scars residual to his gunshot wound and surgery following the gunshot wound, is not warranted at any time pertinent to the current claim for increase.

Under DC 7804, a 10 percent rating is warranted for one or two scars that are either superficial or painful.  The VA examinations of the Veteran do not show that the Veteran has more than two scars.  Furthermore, the Veteran does not claim that he has more than two scars.  Moreover, the scars do not show to be unstable and painful at the same time.  As a result, because the Veteran has no more than two scars, a rating in excess of 10 percent under DC 7804 is not warranted.  

In determining whether a higher rating is warranted, the Board has considered the applicability of other diagnostic codes under 38 C.F.R. § 4.118, pursuant to which higher ratings are available for deep scars of a certain size, or scars that are disfiguring or cause limitation of motion.  

At the outset, the Board concludes that DC 7800 is inapplicable because this DC applies only to scars of the head, face, or neck.  Here, because the Veteran's scars are not on the head, face, or neck, DC 7800 is inapplicable.

Under DC 7801, a scar, other than on the head, face, or neck, that is deep and nonlinear, and that covers an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters) warrants a 20 percent rating.  A similar scar covering an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters) warrants a 30 percent rating.  And, such a scar covering an area or areas of 144 square inches (929 square centimeters) or greater, warrants a 40 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damages.  Id. at Note 1. 

Under DC 7802, a scar not of the head, face, or neck, that is superficial and nonlinear, and covers an area or areas of 144 square inches (929 square centimeters) or greater warrants a disability rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1.   

The Veteran was afforded a VA examination in May 2009.  The examiner reported that the Veteran had two scars on his right shoulder, one resulting from the gunshot wound and the second resulting from the surgery following the gunshot wound.  According to the examiner, the Veteran reported that the scars were not painful, and that he denied any ulceration or breakdown of either scar.  

With regard to the first scar, the examiner noted that the scar was along the anterior aspect of the right shoulder, measuring 1 x 1 cm.  This scar was tender to touch but nonadherent and smooth in texture.  It also appeared stable.  Although the scar was slightly depressed, it was superficial with no evidence of inflammation, edema, or keloid formation.  Moreover, the scar was normal in color with no induration, inflexibility, or limitation of motion or function caused by the scar.  

With regard to the second scar, which is the postoperative scar, the examiner noted that the scar extended from the right axilla and ran superior along the anterior aspect of the shoulder.  It was just medial to the first scar.  The second scar measured 20 cm in length and 7mm in width, and it was diffusely tender to palpation.  Moreover, the scar was noted to be nonadherent, smooth in texture, and it appeared stable.   Although the second scar was also slightly depressed, it was superficial with no evidence of inflammation, edema, or keloid formation.  Finally, the scar was normal in color with no induration, inflexibility, or limitation of motion or function caused by the scar.

The Veteran underwent another VA examination in October 2009.  During this examination, the examiner noted a large anterior scar over the shoulder which was 20 cm in length and 5 mm in width.  The examiner reported that the scar was diffusely tender to palpation but nonadherent to underlying tissue and had normal texture and normal stability.  Although the scar was slightly depressed, it was otherwise superficial without areas of deep tissue loss, inflammation, edema, or keloid formation.  There was also no limitation of motion or function caused by the scar itself, inflexibility or induration.  

The Board notes that the discrepancy in the number of scars reported in the May and October 2009 VA examinations does not affect the rating under 7804 because 10 percent is assigned regardless of whether the Veteran has either one or two scars.  Because the Veteran does not have more than two scars, a rating of 10 percent is warranted.  

The Board further concludes that a higher rating under DC 7801 is not warranted because the Veteran's scars are not big enough to warrant a rating in excess of 10 percent.  In particular, the Veteran's scars are one centimeter square and 14 centimeter square respectively, and thus, are less than the 12 square inches (77 square centimeters) that is required for a 20 percent rating under DC 7801.  Because a higher rating than 20 percent also requires a scar that is bigger in size, and because the Veteran's scars do not even qualify for a 20 percent rating, the scars do not warrant a 30 or 40 percent rating either.  

Likewise, DC 7802 does not apply because the Veteran's scars are not 144 square inches (929 square centimeters) or greater.  

Finally, DC 7805 does not apply because this DC is for scars that cannot be specifically evaluated under DC 7800, 7801, 7802, and 7804.  In this case, because the Veteran's scars can be evaluated under DC 7804, DC 7805 is inapplicable.  As a result, the only diagnostic code that is applicable to the Veteran's scars is DC 7804, which warrants a disability rating of 10 percent because the Veteran does not have more than two scars.  

In addition to the medical evidence, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings are the required clinical findings that are within the province of trained medical and mental health professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating than 10 percent for the Veteran's scars.

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Board also finds that at no point during the period under consideration did the Veteran's service-connected scar residual to gunshot wound of the right shoulder reflects so exceptional or so unusual a disability picture as to warrant the assignment of a rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013) (cited in the March 2009 SOC for evaluation of the right shoulder). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The Veteran has two scars with no limitation of function; this is contemplated in the 10 percent rating under DC 7804.  Moreover, although, as noted, higher ratings are assignable under other diagnostic codes, the scars under consideration are not shown to be of the type or size to warrant a higher rating under any of those codes.  Significantly, there is no argument that the schedular criteria are inadequate to rate the Veteran's right shoulder scars.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, there is no indication that the Veteran is unemployable, nor is there evidence or argument that the Veteran's scars render him unemployable.  On the contrary, the Veteran has been working at a post office, handling mail, throughout the course of the appeal.  As such, a claim for a TDIU due to a service-connected disability under consideration has not been raised, and need not be addressed.    

For all the foregoing reasons, the Board finds that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for scars residual to gunshot wound of the right shoulder is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


